Case 1:19-cv-00768-BMC Document 29-2 Filed 12/23/19 Page 1 of 2 PageID #: 259



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF NEW YORK



LASHAWN SHARPE, individually and on        No. 1:19-cv-00768-BMC
behalf of all others similarly situated,

                           Plaintiff,      DECLARATION OF
                                           MICHAEL R. REESE
             - against -                   IN SUPPORT OF PLAINTIFF’S
                                           MOTION FOR SUMMARY JUDGMENT
A & W CONCENTRATE COMPANY and
KEURIG DR PEPPER INC.,

                           Defendants.
Case 1:19-cv-00768-BMC Document 29-2 Filed 12/23/19 Page 2 of 2 PageID #: 260



       Pursuant to 28 U.S.C. § 1746, I, Michael R. Reese, declare as follows:

       1. I am the founding partner at Reese LLP, which, along with Sheehan & Associates, P.C.,

is counsel for plaintiff Lashawn Sharpe and the proposed class in the above-captioned action. I am

a member in good standing of the state bars of New York and California, as well as the bars of

numerous federal courts, including, but not limited to, the U.S. District Courts for the Southern,

Eastern, Western and Northern Districts of New York; the Northern, Central, Eastern, and

Southern Districts of California; the Eastern District of Wisconsin; the District of Colorado; the

District of New Mexico; and, the Southern and Northern Districts of Illinois. I am also a member

of the federal bars of the U.S. Courts of Appeals for the Second, Seventh, Eighth, and Ninth

Circuits. I also am an adjunct professor at Brooklyn Law School where I teach on class action and

other aggregate litigation and on food law.

       2. Attached hereto as Exhibit A is a true and correct copy of the expert report of Daphna

Havkin-Frenkel.

       3. The Alliance Technologies Analysis of AW&W Root Beer and Cream Sodas for

Vanilla Flavors by GCMS is attached as Exhibit 1 to Dr. Havkin-Frenkel’s Expert Report.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on December 23, 2019 at New York, New York.

                                                            /s/ Michael R. Reese
                                                             Michael R. Reese




                                                    1
